DETAILED ACTION
This action is in response to the original filing on 03/10/2021.  Claims 1-22 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

	
Claim Objections
Claim 1, 3, 8, 9, 11-14, 16, and 18-22 are objected to because of the following informalities:  
Claims 13, 20, and 21 are improper independent claims.  Claims 13, 20, and 21 should be re-written in proper independent claim format.
Claim 1 [line 3] recites ‘temporal subordination’; however, it should recite - - a temporal subordination - -.
Claim 3 [line 3] recites ‘the subordination’; however, it should recite - - a subordination - -.
Claim 8 [line 3] recites ‘the steps corresponding to the operations’; however, it should recite - - steps corresponding to the operations - -.
Claim 9 [line 2] recites ‘the graphics in the sequence chart’; however, it should recite - - graphics in the sequence chart - -.
Claim 11 [line 2] recites ‘the sequence chart inputted and/or edited through the user interface’; however, it should recite - - a sequence chart inputted and/or edited through the user interface - -.
Claim 11 [line 4] recites ‘the updated definition information inputted and/or edited through the user interface’; however, it should recite - - updated definition information inputted and/or edited through the user interface - -.
Claim 12 [line 2] recites ‘the graphics’; however, it should recite - - the plurality of graphics respectively indicating the contents - -.
Claim 14 [line 3] recites ‘temporal subordination’; however, it should recite - - a temporal subordination - -.
Claim 16 [line 3] recites ‘the subordination’; however, it should recite - - a subordination - -.
Claim 18 [line 2] recites ‘the sequence chart inputted and/or edited through the user interface’; however, it should recite - - a sequence chart inputted and/or edited through the user interface - -.
Claim 18 [line 4] recites ‘the updated definition information inputted and/or edited through the user interface’; however, it should recite - - updated definition information inputted and/or edited through the user interface - -.
Claim 19 [line 2] recites ‘the graphics’; however, it should recite - - the plurality of graphics respectively indicating the contents - -.
Claim 22 [line 3] recites ‘temporal subordination’; however, it should recite - - a temporal subordination - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition portion configured to, generating portion configured to, display portion configured to, interface unit configured to, devices configured to in claims 14-22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 3, claim 3 recites ‘arrows indicating the subordination by connecting the graphics with each other’.  It is unclear which specific limitations ‘each other’ is intended to refer.  The relationship between ‘the graphics’ and the previously recited ‘a plurality of graphics respectively indicating the contents’ is further unclear.  For the purposes of examination, this limitation is interpreted as:


Regarding claim 16, claim 16 contains substantially similar limitations to those found in claim 3.  Consequently, claim 16 is rejected for the same reasons.

Regarding claims 4-11 and 17-19, claims 4-11 and 17-19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Regarding claim 13, claim 13 recites a computer-readable non-temporal storage medium.  However, the specification does not define what type of medium is included in the computer-readable memory device.  According to MPEP 2111, examiner is obliged to give the terms or phrases their broadest interpretation definition awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases.  Therefore, examiner interprets the computer-readable memory device as including any type of medium which includes carrier medium such as signals.  Signals are directed to a non-statutory subject matter.  Thus, claim 13 is rejected under 35 U.S.C. 101 for directing to a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizuno et al. (US 20210182101 A1, published 06/17/2021), hereinafter Mizuno.

	Regarding claim 14, Mizuno teaches the claim comprising:
	An information processing apparatus comprising (Mizuno Figs. 1-20; [0002], the embodiments disclosed herein relate to a program generating device, a program generating method, and an information storage medium):
an acquisition portion configured to acquire contents of operations of devices and definition information defining temporal subordination of the operations in response to inputs from a user; and a generating portion configured to generate a time chart of the operations based on the contents and the definition information (Mizuno Figs. 1-20; [0060], FIG. 4 is a diagram illustrating an example of the schedule screen; timing chart C for specifying the  

Regarding claim 1, claim 1 contains substantially similar limitations to those found in claim 14.  Consequently, claim 1 is rejected for the same reasons.

Regarding claim 13, Mizuno teaches all the limitations of claim 1, further comprising:
	A computer-readable non-temporal storage medium configured to store a control program configured to execute the information processing method according to claim 1 by a computer (Mizuno Figs. 1-20; Mizuno Figs. 1-20; [0002], the embodiments disclosed herein relate to a program generating device, a program generating method, and an information storage medium; claim 17, A non-transitory information storage medium having stored thereon a program for causing a computer to; see also discussion of [0060-0064], [0070-0073], [0082-0083] with respect to claim 1 above)

Regarding claim 20, Mizuno teaches all the limitations of claim 14, further comprising:
A manufacturing system comprising: the information processing apparatus according to claim 14; and the devices, wherein the devices are configured to execute the operations described in the time chart generated by the information processing apparatus to manufacture an article (Mizuno Figs. 1-20; Mizuno Figs. 1-20; [0002], the embodiments disclosed herein relate to a program generating device, a program generating method, and an information storage medium; [0031], the industrial device 30 is a device for performing processes; the industrial device 30 may be any type of device, for example, a robot controller, a lower-level device of a robot controller, an industrial robot, a motor controller, a lower-level device of a motor controller, a machine tool, a press machine, or a conveying device; [0035], the program generating device 10 generates a system program for the controller 20 to control a plurality of industrial devices 30; [0038], the process is a task or an operation performed by the industrial device 30; the process may consist of only one task or operation, or a combination of tasks or operations; the industrial device 30 is capable of executing a process for any application, and executes, for example, recognition of a workpiece, gripping of a workpiece, opening and closing of a door, setting of a workpiece, an operation of fixing a workpiece to a machine tool, or processing using a machine tool; [0043], the system program Q is a program for controlling the 

Regarding claim 21, Mizuno teaches all the limitations of claim 1, further comprising:
	An article manufacturing method configured to manufacture an article by using the manufacturing system according to claim 20 (Mizuno Figs. 1-20; [0002], the embodiments disclosed herein relate to a program generating device, a program generating method, and an information storage medium; see also discussion of [0060-0064], [0070-0073], [0082-0083] with respect to claims 1 and 14 above; see also discussion of [0031], [0035], [0038], [0043], [0062], [0081], [0149], [0170] with respect to claim 20 above):

Regarding claim 22, Mizuno teaches the claim comprising:
	An interface unit (Mizuno Figs. 1-20; [0002], the embodiments disclosed herein relate to a program generating device, a program generating method, and an information storage medium; [0027], the program generating device 10 is a computer for generating a program; the program generating device 10 includes a CPU 11, a storage unit 12, a communication unit 13, an operation unit 14, and a display unit 15; [0028], the operation unit 14 is an input device, such as a mouse and a keyboard; the display unit 15 is a liquid crystal display or an organic :
configured to set definition information for generating a time chart concerning operations of devices, wherein contents of the operations of the devices and temporal subordination of the operations as the definition information are set in response to an input from a user through the interface unit (Mizuno Figs. 1-20; [0060] FIG. 4 is a diagram illustrating an example of the schedule screen; timing chart C for specifying the execution order of the processes is displayed on the schedule screen G1; [0061], a timing axis (time axis) is set in the timing chart C in the right direction (lateral direction); [0062], in the timing chart C, the user specifies the execution order of the processes executed by the industrial device 30 and generates the system program Q; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0070], FIG. 6 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30B is dragged and dropped; [0072], the execution order of the processes can be specified by dragging and dropping the process image I displayed in the timing chart C and moving it; the process B1 is executed after the process A3, and the user specifies the execution order of the processes by dragging and dropping the process image I4 so as to be later than the process A3; [0073], FIG. 7 is a diagram illustrating an example of the timing chart C in a case where the execution order of the processes is specified; when the execution order of the processes is specified, the process image I4 moves after the process image I3, and moves to a position of 11 to 14 seconds in the row of the process B1; the process image I5 is moved in the same manner, and is moved to a position of 15 to 16 seconds in the row of the process B2; in this manner, the user specifies the execution order of the processes by dragging and dropping the process images I; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is  

	Regarding claim 2, Mizuno teaches all the limitations of claim 1, further comprising:
	further comprising graphically indicating the time chart (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0070], FIG. 6 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30B is dragged and dropped; [0073], FIG. 7 is a diagram illustrating an example of the timing chart C in a case where the execution order of the processes is specified; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11)

Regarding claim 15, claim 15 contains substantially similar limitations to those found in claim 2.  Consequently, claim 15 is rejected for the same reasons.

	Regarding claim 3, Mizuno teaches all the limitations of claim 2, further comprising:
	wherein an input and/or editing operation from the user concerning a sequence chart including a plurality of graphics respectively indicating the contents and arrows indicating the subordination by connecting the graphics with each other is inputted as the input through a user interface (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0065], the time between the processes may be considered as shown in FIG. 9; [0070], FIG. 6 is a diagram illustrating an 

Regarding claim 16, claim 16 contains substantially similar limitations to those found in claim 3.  Consequently, claim 16 is rejected for the same reasons.

Regarding claim 4, Mizuno teaches all the limitations of claim 3, further comprising:
	wherein each of the contents includes information on steps of an operation and on times necessary for executing the steps (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0065], the time between the processes may be considered as shown in FIG. 9; [0070], FIG. 6 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30B is dragged and dropped; [0073], FIG. 7 is a diagram illustrating an example of the timing chart C in a case where the execution order of the processes is specified; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; [0088], as shown in FIG. 11, the process database DB stores the names of the industrial devices 30 and process information of the 

Regarding claim 17, claim 17 contains substantially similar limitations to those found in claim 4.  Consequently, claim 17 is rejected for the same reasons.

Regarding claim 5, Mizuno teaches all the limitations of claim 4, further comprising:
wherein names of the operations are indicated in the sequence chart (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11)

	Regarding claim 8, Mizuno teaches all the limitations of claim 5, further comprising:
wherein the sequence chart includes areas set corresponding to the operations, and wherein the steps corresponding to the operations are indicated by being separated per area (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the 

Regarding claim 9, Mizuno teaches all the limitations of claim 5, further comprising:
wherein the names of the operations are indicated on upper parts of the graphics in the sequence chart (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process (shown to be on the upper parts of graphics); [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11)

Regarding claim 10, Mizuno teaches all the limitations of claim 3, further comprising:
	wherein the time chart is graphically indicated through the user interface (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0070], FIG. 6 is a diagram illustrating an example of the 

Regarding claim 11, Mizuno teaches all the limitations of claim 3, further comprising:
	wherein the definition information is updated based on the sequence chart inputted and/or edited through the user interface, and wherein the time chart is updated based on the updated definition information inputted and/or edited through the user interface (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0065], the time between the processes may be considered as shown in FIG. 9; [0070], FIG. 6 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30B is dragged and dropped; [0073], FIG. 7 is a diagram illustrating an example of the timing chart C in a case where the execution order of the processes is specified; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; [0083], the process images I1 to I11 are connected by arrows so that the start condition of each process may be visually understood; the user may also specify the execution order of the processes by dragging and dropping the process images I1 to I11; the user may specify the execution order of the processes by connecting the processes A3 and B1 with arrows)

Regarding claim 18, claim 18 contains substantially similar limitations to those found in claim 11.  Consequently, claim 18 is rejected for the same reasons.

Regarding claim 12, Mizuno teaches all the limitations of claim 4, further comprising:
	wherein the steps and the times are indicated in the graphics so as to be able to input and/or edit through the user interface (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0065], the time between the processes may be considered as shown in FIG. 9; [0070], FIG. 6 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30B is dragged and dropped; [0073], FIG. 7 is a diagram illustrating an example of the timing chart C in a case where the execution order of the processes is specified; when the execution order of the processes is specified, the process image I4 moves after the process image I3, and moves to a position of 11 to 14 seconds in the row of the process B1; the process image I5 is moved in the same manner, and is moved to a position of 15 to 16 seconds in the row of the process B2; in this manner, the user specifies the execution order of the processes by dragging and dropping the process images I; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; [0083], the process images I1 to I11 are connected by arrows so that the start condition of each process may be visually understood; the user may also specify the execution order of the processes by dragging and dropping the process images I1 to I11; the user may specify the execution order of the processes by connecting the processes A3 and B1 with arrows; [[0090], the user specifies the name of the process; 0091], the estimated execution time may be editable)

Regarding claim 19, claim 19 contains substantially similar limitations to those found in claim 12.  Consequently, claim 19 is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno in view of Hiraoka (JP 2019003353 A, published 01/10/2019).  Examiner note: English translation of foreign publication is used here as reference for rejection; all citations are to the translation.

Regarding claim 6, Mizuno teaches all the limitations of claim 4, further comprising:
wherein each of the steps includes at least one of (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; as shown in FIG. 9, a time interval (for example, 1 second) may be provided between the processes; [0031], the industrial device 30 is a device for performing processes; the industrial device 30 may be any type of device, for example, a robot controller, a lower-level device of a robot controller, an industrial robot, a motor controller, a lower-level device of a motor controller, a machine tool, a press machine, or a conveying device; [0038], the process is a task or an operation performed by the industrial device 30; the process may consist of only one task or operation, or a combination of tasks or operations; the industrial device 30 is capable of executing a process for 
However, Mizuno fails to expressly disclose wherein each of the steps includes at least one of feed, return, regulation of position, release of position, assembly and standby.  In the same field of endeavor, Hiraoka teaches:
wherein each of the steps includes at least one of feed, return, regulation of position, release of position, assembly and standby (Hiraoka Figs. 1-26; [0041], FIG. 9 shows the operation specifications of the processing robot as a control target as a time chart;, the design time chart 900 is display data created by the CPU 110 based on the design time chart information 161 stored in the data storage unit 120; the design time chart 900 includes an operation name column indicating the type of operation of the processing robot, an operation state column indicating the operation state that the processing robot can take before and after each successive operation, and a time axis grid in 0.1 second increments and a graph column showing a transition of the operation state in a graph; five kinds of actions are shown in the action title column, 910 is a conveying operation, 920 is a transferring operation, 930 is a positioning operation, 940 is a processing 1 operation, 950 is a processing 2 operation; [0042], in the operation state column, the operation states which the processing robot can take before and after each operation are shown; that is, the return position and the feed position are shown with respect to the transport operation 910, the standby and transfer are shown for the transfer operation 920, and the release and the positioning are shown for the positioning operation 930; also, with respect to the machining 1 operation, standby, assembling a and assembling b are shown, and for processing 2 operation, sensor OFF, sensor ON, standby and assembling c are shown; [0043], with regard to the transfer operation 910, the transfer mechanism of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein each of the steps includes at least one of feed, return, regulation of position, release of position, assembly and standby as suggested in Hiraoka into Mizuno.  Doing so would be desirable because the present invention relates to an analysis method and a time chart analysis which make it possible to easily identify a process to be corrected when there is a difference between the operation of a device scheduled by a sequence program and the actual operation (see Hiraoka [0001]).  The present invention is a method of analyzing an operation state of a control target device to create a time chart (see Hiraoka [0008]).  According to the present invention, it is possible to realize improvement in workability in analyzing abnormal operation by displaying only abnormal actions requiring adjustment and debugging work so that they can be easily identified (see Hiraoka [0009]).  Additionally, the steps of Hiraoka would improve the system of Mizuno by providing additional displayable information that reflects steps used in the real world that a user wants to analyze (see Hiraoka [0008]).  These additional displayable steps would improve the system of Mizuno by enabling the system to be used in a wider range of settings with a wider range of devices.

Regarding claim 7, Mizuno teaches all the limitations of claim 5, further comprising:
wherein each of the operations includes (Mizuno Figs. 1-20; [0064], FIG. 5 is a diagram illustrating an example of the timing chart C when the name of the industrial device 30A is dragged and dropped; the timing chart C displays the name of the industrial device 30A, a name of each of the processes A1, A2, and A3, and the estimated execution time set for each process; [0082], FIG. 9 is a diagram illustrating another layout of the timing chart C; the time period in which each process is executed is shown by the process images I1 to I11; as shown in FIG. 9, a time interval (for example, 1 second) may be provided between the processes; [0031], 
However, Mizuno fails to expressly disclose wherein each of the operations includes at least one of conveyance, positioning and machining.  In the same field of endeavor, Hiraoka teaches:
wherein each of the operations includes at least one of conveyance, positioning and machining (Hiraoka Figs. 1-26; [0041], FIG. 9 shows the operation specifications of the processing robot as a control target as a time chart;, the design time chart 900 is display data created by the CPU 110 based on the design time chart information 161 stored in the data storage unit 120; the design time chart 900 includes an operation name column indicating the type of operation of the processing robot, an operation state column indicating the operation state that the processing robot can take before and after each successive operation, and a time axis grid in 0.1 second increments and a graph column showing a transition of the operation state in a graph; five kinds of actions are shown in the action title column, 910 is a conveying operation, 920 is a transferring operation, 930 is a positioning operation, 940 is a processing 1 operation, 950 is a processing 2 operation; [0042], in the operation state column, the operation states which the processing robot can take before and after each operation are shown; that is, the return position and the feed position are shown with respect to the transport operation 910, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein each of the operations includes at least one of conveyance, positioning and machining as suggested in Hiraoka into Mizuno.  Doing so would be desirable because the present invention relates to an analysis method and a time chart analysis which make it possible to easily identify a process to be corrected when there is a difference between the operation of a device scheduled by a sequence program and the actual operation (see Hiraoka [0001]).  The present invention is a method of analyzing an operation state of a control target device to create a time chart (see Hiraoka [0008]).  According to the present invention, it is possible to realize improvement in workability in analyzing abnormal operation by displaying only abnormal actions requiring adjustment and debugging work so that they can be easily identified (see Hiraoka [0009]).  Additionally, the operations of Hiraoka would improve the system of Mizuno by providing additional displayable information that reflects operations used in the real world that a user wants to analyze (see Hiraoka [0008]).  These additional displayable operations would improve the system of Mizuno by enabling the system to be used in a wider range of settings with a wider range of devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Butterfoss (US 20210060773 A1) see Figs. 1-8 and [0078-0084].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/Primary Examiner, Art Unit 2143